Citation Nr: 0729486	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  03-05 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


INTRODUCTION

The veteran had active service from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Board notes that the RO previously denied the appellant's 
claim for service connection for the cause of the veteran's 
death in rating decisions issued in January 1998 and June 
1998.  The current appeal stems from a later claim submitted 
in conjunction with a change in the law and regulations 
concerning claims related to herbicide exposure.  See 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, § 201, 115 Stat. 976 (2001) (effective Dec. 
27, 2001) (codified as amended at 38 U.S.C.A. § 1116); 66 
Fed. Reg. 23,166 (May 8, 2001) (effective July 9, 2001) 
(codified as amended at 38 C.F.R. § 3.309(e)).  Accordingly, 
the Board reviews the current appeal on a de novo basis.   

The Board, in a November 2005 decision, denied the claim.  
The appellant appealed this decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In March 2007, the 
Court granted a Joint Motion for Remand and vacated the 
Board's decision.

On July 3, 2007, the attorney representing the appellant 
requested an additional 60 days to submit additional 
evidence.  The request for a stay of adjudication was granted 
by the Board that month.  The attorney was given until 
September 6, 2007, to submit new evidence to the Board.  The 
case was delayed for that reason.  Unfortunately, no new 
evidence or argument was submitted by the appellant's 
attorney.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The parties of the joint motion state that a medical opinion 
must be secured in light of the Court's decision in McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the veteran died in January 1997.  The death 
certificate listed the cause of death as complications of 
invasive aspergillosis, with other significant conditions of 
rheumatoid arthritis and diabetes mellitus.  The autopsy 
report listed the cause of death as systemic inflammatory 
response syndrome.  

At the time of his death, the veteran had no service-
connected disabilities.

The appellant alleges that the veteran's death was related to 
his diabetes mellitus.  The veteran's service record shows 
that he had service in Vietnam from November 1965 to March 
1966.  Private medical records indicate that the veteran was 
diagnosed as having diabetes mellitus in December 1994.  He 
required an oral hypoglycemic medication for control of the 
disease.  Therefore, the Board concedes that service 
connection may be established for diabetes mellitus under 
38 U.S.C.A.  § 1116 and 38 C.F.R. § 3.307(a)(6).   

The basis of the joint motion is the Court's decision is 
McLendon.  Unfortunately, the McLendon decision was issued by 
the Court in June 2006, seven months after the Board's 
decision in this case. 

In any event, the case is REMANDED for the following action:

1.  To avoid any supplementary procedural 
issues, the RO should send the appellant a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b).
 
2.  The RO should take appropriate action to 
obtain a VA medical opinion.  The doctor 
should provide a rational for the responses 
to these questions and should indicate that 
the opinion was based upon both examination 
and review of the actual record in this 
matter.  If the examiner can not provide a 
response to any question without resort to 
speculation, it should be so indicated: 

(a)  Is it at least as likely as not that 
diabetes mellitus was a contributory 
cause of the veteran's death?  

(b)  To what extent, if any, did the 
diabetes mellitus condition have a 
material influence in accelerating death, 
if any?  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



